Citation Nr: 1122258	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for defective hearing of the left ear.

2.  Entitlement to service connection for defective hearing of the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1954 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the RO which denied an increased rating for defective hearing of the left ear, and a December 2007 decision which denied service connection for defective hearing of the right ear.  In June 2009, a hearing was held at the RO before the undersigned Veterans Law Judge.

In October 2009, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a July 2010 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection for defective hearing of the right ear

The Board remanded the case in October 2009 for the AMC to schedule the Veteran for a VA audiological examination in order to determine whether his defective hearing of the right ear disability was related to his military service or was caused or aggravated by his service-connected defective hearing of the left ear disability.  

The Veteran was afforded a VA audiological examination in February 2010.  After examination of the Veteran and review of his claims folder, the VA examiner concluded that "[i]t is less likely as not that [the Veteran's right ear hearing loss disability is] a result of noise exposure during military service or secondary to the service-connected hearing loss of the left ear."  
VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, however, the VA examiner did not render an opinion as to whether the Veteran's right ear hearing loss disability was aggravated by his service-connected left ear hearing loss disability as instructed in the prior remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  In light of the foregoing, the Board finds that a supplemental VA opinion is necessary to address whether the Veteran's defective hearing of the right ear disability was aggravated by his service-connected left ear hearing loss disability.    

Higher evaluation for defective hearing of the left ear

The claim of entitlement to a compensable disability rating for service-connected defective hearing of the left ear is inextricably intertwined with the claim for entitlement to service connection for defective hearing of the right ear.  In other words, if the Veteran's claim for service connection for defective hearing of the right ear is granted or denied, this may impact the defective hearing of the left ear claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other]. Action on the Veteran's left ear hearing loss disability claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case to the February 2010 VA examiner, if available, for a supplemental opinion.  The claims folder must be made available to and reviewed by the examiner.  The examiner must provide an opinion, in light of the service and post-service medical evidence of record, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current defective hearing of the right ear disability was aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected defective hearing of the left ear disability.  If the examiner finds that the right ear hearing loss disability is aggravated by the service-connected left ear hearing loss disability, then he/she should quantify the degree of aggravation.  

If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  The rationale for all opinions expressed must be provided.  The report prepared must be typed.

2. 	The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3. Following the completion of the foregoing, and after 
undertaking any other development it deems necessary, the 
RO/AMC should readjudicate both of the Veteran's claims.  
If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


